Citation Nr: 1702804	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to higher initial evaluations for schizoaffective disorder, rated as 10 percent disabling prior to April 7, 2016, and as 30 percent disabling from April 7, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 15, 2003.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was later transferred to the RO in Albuquerque, New Mexico.

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the VA central office in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  In October 2013, the Veteran was notified that the VLJ who conducted the January 2011 Board hearing was no longer employed by the Board, and that he may elect to have a new Board hearing.  In October 2013, the Veteran replied that he wished to have a Board hearing, but later canceled his request for a Board hearing via correspondence in May 2014.  Therefore, the Veteran's request for a new Board hearing is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to higher initial evaluations for his service-connected schizoaffective disorder; entitlement to a TDIU for the period prior to October 15, 2003; and entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.  Unfortunately, the Board finds that additional development must be conducted before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a sleep disorder, the Veteran seeks entitlement to service connection for a sleep disorder, to include as secondary to (caused or aggravated by) his service-connected right wrist and hand disabilities.  He asserts that he experiences nightmares that awaken him regarding his in-service injuries to his right wrist and hand, and also that the pain and numbness he experiences disturbs his sleep.  He has also competently reported difficulty sleeping since service. 

Pursuant to a July 2011 Board Remand, the Veteran was afforded a VA examination in March 2013, at which time the examiner opined that the Veteran's sleep apnea was less likely than not caused by his service-connected right wrist or hand disability.  The examiner did not, however, provide any opinion as to whether it was aggravated by such.  Therefore, in its November 2014 Remand, the Board directed that a VA medical opinion should be obtained to address the question of aggravation.  Significantly, the Board's November 2014 Remand also acknowledged that the Veteran had cited service treatment records showing sleep complaints relating to his right arm or wrist.  For instance, the Veteran cited an October 1992 service treatment note which indicated that he experienced right hand numbness and an inability to extend his 5th digit immediately upon waking (at which time he was advised to wear a wrist brace while sleeping), and alleged that this was evidence of a distinct in-service-sleep disorder.  In addition, the Veteran cited to a December 1993 VA orthopedic consultation note (less than one year following his April 1993 separation from service) in which he described waking out of a sound sleep with the sensation of having an amputated arm and reliving the experience of having his arm injured in service, which the orthopedic physician speculated could be a form of posttraumatic stress disorder.  Therefore, the Board's November 2014 Remand also directed the examiner to address whether the Veteran's sleep disorder had its onset in service or was otherwise related to his active service.

Pursuant to the Board's November 2014 Remand, the Veteran was provided with a VA sleep apnea examination in April 2016, at which time he was diagnosed as having mild obstructive sleep apnea syndrome.  In a corresponding April 2016 VA medical opinion, the advanced registered nurse practitioner who conducted the VA sleep apnea examination opined that the Veteran's sleep apnea was not aggravated beyond its natural progression by residuals of a comminuted fracture of the right wrist with fasciotomy and degenerative joint disease with partial ulnar nerve palsy of the right hand.  Significantly, however, the advanced registered nurse practitioner did not provide an opinion as to whether the Veteran's diagnosed sleep apnea had its onset in service or was otherwise related to his period of active duty service, as explicitly requested by the Board in its November 2014 Remand.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the case must again be remanded to obtain an adequate VA opinion with respect to the nature and etiology of the Veteran's sleep disorder.

Also with respect to the Veteran's sleep disorder, the Board is cognizant that the Veteran is already separately service connected for schizoaffective disorder, and emphasizes that "chronic sleep impairment" has been explicitly listed as a psychiatric symptom associated with his schizoaffective disorder, most recently in the report of a April 2016 VA mental disorder examination.  The Board also notes that the evaluation of the same symptoms under different diagnostic codes, known as "pyramiding," must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine whether the symptomatology associated with any diagnosed sleep disorder, to include sleep apnea, are distinct from and not duplicative of or overlapping his service-connected schizoaffective disorder symptomatology.  

With respect to the issues of entitlement to higher initial evaluations for his service-connected schizoaffective disorder and entitlement to a TDIU for the period prior to October 15, 2003, the Board finds that the development requested with respect to the remanded issue of entitlement to service connection for a sleep disorder may affect the increased rating and TDIU claims.  As such, the Board finds that these claims are inextricably intertwined with the issue being remanded herein, especially in light of the Board's above request for a VA examination to determine whether the symptomatology associated with the Veteran's diagnosed sleep disorder(s) are distinct from and not duplicative of or overlapping his service-connected schizoaffective disorder symptomatology.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to higher initial evaluations for his service-connected schizoaffective disorder and entitlement to a TDIU for the period prior to October 15, 2003, must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to determine the likely nature and etiology of any sleep disorder diagnosed, to include sleep apnea.  After reviewing the claims file and examining the Veteran, the examiner is asked to provide a diagnosis as to any sleep disorder found.  The examiner is reminded that the Veteran is already separately service connected for schizoaffective disorder with associated chronic sleep impairment, and is asked to specify whether the symptoms involving any additional sleep disorder found on examination (to include sleep apnea) are entirely separate and distinct from the symptomatology associated with the service-connected schizoaffective disorder, or whether they are merely duplicative or overlapping of symptoms associated with the schizoaffective disorder with associated chronic sleep impairment.

The examiner is then asked to opine as to whether it is "at least as likely as not" (50 percent probability or greater) that any diagnosed sleep disorder which is separate and distinct from the Veteran's service-connected schizoaffective disorder had its onset in service or is otherwise directly related to his active service (as the Veteran cites difficulty sleeping in service noted in the service treatment records).  In providing this opinion, the examiner should reference and discuss the significance, if any, of the October 1992 service treatment note which indicated that the Veteran experienced right hand numbness and an inability to extend his 5th digit immediately upon waking (at which time he was advised to wear a wrist brace while sleeping), as well as the December 1993 VA orthopedic consultation note (less than one year following his April 1993 separation from service) in which he described waking out of a sound sleep with the sensation of having an amputated arm and reliving the experience of having his arm injured in service.  

All conclusions should be supported by an adequate rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, then the examiner should clearly so state, and explain why. 

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



